Citation Nr: 0108943	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUE

Entitlement to an effective date earlier than May 8, 1998, 
for the award of service connection for bipolar disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to November 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the RO.  



REMAND

In correspondence dated in February 2001, the Board requested 
clarification from the veteran as to whether he wished to 
attend a hearing before the Board.  

The veteran was further advised that, if he did not respond 
within 30 days of the date of the letter, it would be assumed 
that he still wanted a hearing before a Member of the Board 
at the regional office and that arrangements would be made to 
have the case remanded for such a hearing.  The veteran did 
not respond.  

In light of the above, the Board must remand the case in 
order to afford the veteran an opportunity to appear for a 
personal hearing before a Member of the Board at the regional 
office.  See 38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.704, 20.1304(a) (2000).  

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

1.  The RO should take appropriate steps 
in order to afford the veteran an 
opportunity to appear for a personal 
hearing before a Member of the Board at 
the local office.  All indicated 
development should be undertaken in this 
regard.  

2.  Then, the RO should review the claims 
file in order to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

